FINCH, Chief Justice
(concurring).
I concur in the result reached by the principal opinion, namely, affirming the action of the trial court in denying mandamus against the Tax Assessor of St. Louis County, but I do so for reasons other than as expressed in the principal opinion. In so doing, I would hold specifically that this action shall not be res adjudicata in any subsequent action seeking to resolve the basic issue sought to be determined in this suit.
I cannot agree that relator really has an adequate administrative remedy by appeal or that we should content ourselves with saying simply that he should pursue that avenue. If he were seeking only to change his own assessment, (even though he were seeking to increase the assessment rather than decrease it, as in most instances), such appeal would provide a sufficient means of review. However, in this case, the relator is not seeking simply a correction or adjustment of the assessment of his own property. Rather, he seeks to compel the assessment of all property in the school district at true value instead of thirty percent value, and an appeal by the relator as to his own assessment will not and cannot accomplish this objective of the relator.
What relator seeks to accomplish in this suit is to make an indirect or collateral attack on intercounty equalization by the State Tax Commission. Section 138.410 subd. 11 provides that the State Tax Commission shall have general supervision over all assessing officers of the state. There is provision for appeal from assessments by the assessor to boards of equalization and then to the State Tax Commission. In addition, the Commission is required to make an annual review and order, pursuant to §§ 138.390 and 138.400, whereby it undertakes to equalize intercounty assess-' ments.
The parties recognize and stipulate that all counties presently assess property at a percentage of true value, and we know from the briefs and by judicial notice from other cases which have been heard in this Court that such percentage has been fixed by the State Tax Commission at thirty percent of true value. As indicated above, relator really seeks to make a collateral attack on such action by the State Tax Commission (pursuant to which the county assessor is acting) and he seeks to do so in a proceeding to which the State Tax Commission is not a party. Such collateral attack is not contemplated by the statute and is not permissible. Foster Bros. Mfg. Co. v. State Tax Commission, 319 S.W.2d 590 (Mo., 1958). Were we to grant the relief sought by relator in this proceeding, the plan of intercounty uniformity would be destroyed and a chaotic condition would result.
The dissenting opinion suggests that the 'case should be reversed and remanded with *196directions to permit relator to amend and convert the action from mandamus to a suit seeking- declaratory judgment relief under Chapter 527, with the State Tax Commission added as a party defendant. Even assuming a right in relator or some other taxpayer to sue the State Tax Commission, a question on which I do not express an opinion, I doubt the propriety of the procedure suggested in the dissent. This question of a right to proceed against the Commission is not briefed for us in the present case. The statutes relating to the State Tax Commission contain no express provision for suits by or against the Commission (other than appeals from boards of equalization). It may be that suit could be brought against the Commission even without express statutory authorization (see State ex rel. State Tax Commission v. Briscoe, 451 S.W.2d 1 (Mo. banc, 1970); State ex rel. Phillips v. Yeaman, 451 S.W.2d 115 (Mo. banc, 1970); State ex rel. State Tax Commission v. Walsh, 315 S.W. 2d 830 (Mo. banc, 1958); State ex rel. Thompson v. Dirckx, 321 Mo. 345, 11 S. W.2d 38 (Mo. banc, 1928)), but there would be the further question as to where such suit could be brought and whether it must be in the Circuit Court of Cole County where the office of the State Tax Commission is located. This question also is not briefed in this case. Hence, I would dispose of this case without prejudice to the right to file a new suit, if relator so elects, leaving open for determination therein the issues of whether the Tax Commission may be sued, what other parties, if any, are proper and the venue of such suit, rather than in effect prejudging these questions by remanding the case to the Circuit Court of St. Louis County for a decision by that court with both the State Tax Commission and the St. Louis County Assessor as parties defendant.
Meanwhile, if it be true, as defendant Assessor and the intervening taxpayers contend, that the General Assembly intends that property be assessed at some percentage other than full value under the terms of Article X, § 4(b) of the Constitution of Missouri, V.A.M.S., it will have time to do so by express legislation in the current session, thereby definitely settling the question, rather than leaving it for determination on the basis of inference or interpretation.

. All statutory references are to It.S.Mo.1969, V.A.M.S.